Sanders, J.
(concurring) — I concur only because “Mr. Brothers has conceded that he violated RPC 1.5(a) by charging an excessive fee.” Majority at 584. However, in the context of a flat or contingent fee agreement, the services actually rendered as viewed through the lens of 20-20 hindsight do not necessarily an “excessive fee” make. Absent other factors, I would protect the right of clients and attorneys to freely contract for agreed compensation to be paid for agreed services. Thus I believe the majority opinion should not be taken as an invitation to rewrite, or second guess, retainer agreements between attorneys and clients.